Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25BG

SIXTY-THIRD AMENDMENT

TO

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY LLC

 

 

This Sixty-third Amendment (this “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into a certain Restated and Amended CSG Master Subscriber
Management System Agreement dated effective as of February 9, 2009, as amended
(collectively the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

 

CSG and Customer agree as follows as of the Effective Date:

 

1.   Customer has requested and CSG has agreed to provide an additional service
order distribution interface (”SODI”) to support Customer's HSD items
project.  As a result, and in accordance with the terms of the agreement:

 

(a)  The ****** maintenance fee of $********* pursuant to Schedule F, CSG
Services, II. Interfaces, Section D. Telephony, A. Service Order Distribution
Interface, line item 3., "Maintenance (per interface)" of the Agreement, will be
invoiced by CSG to Customer for the additional instance of SODI referenced in
this Section 1 upon completion of implementation, pursuant to that certain
Statement of Work entitled "Implement Service Order Distribution ("SODI")
Interface for HSD Items" (CSG document no.4103479), of such SODI instance (the
"HSD Items SOW").

 

(b)  CSG will invoice and Customer agrees to pay an additional ******* fee of
$****** for the SODI referenced in this Section 1 in Customer's
production/training environment pursuant to Schedule F, CSG Services, II.
Interfaces, D. Telephony, A. Service Order Distribution Interface, 4. Operations
Support, upon completion of implementation, pursuant to the HSD Items SOW.

 

(c)  Section 8(ii) of the Fifteenth Amendment dated January 11, 2011 (CSG
document no. 2306672), as amended by the Seventeenth Amendment dated November 4,
2011 (CSG document no. 2507468), as amended by Section 1(b) of the Thirty-second
Amendment dated August 8, 2012, and as further amended by Section 1(c) of the
Forty-fourth Amendment dated October 30, 2013 (CSG document no. 2503969), is
hereby amended to increase the ******* support fee of $********* per ***** by
$****** to $********* for the SODI in Customer's CTER environment.

 

 

[Signature Page Follows]

 

 

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

THIS AMENDMENT is executed on the day and year of the last signature below (the
“Effective Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Michael Ciszek

 

 

By:  /s/ Peter E. Kalan

 

Name:  ________________

 

Name:  Peter E. Kalan

 

Title: __________________

 

Title:  President & CEO

 

Date:  _________________

 

Date:  2/11/15

 